DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/05/2020 and 09/30/2020 are being considered by the examiner.
Claim Objections
Claims 1, 4, 7-10, 17, and 23 are objected to because of the following informalities: 
Regarding claim 1, lines 3-4: “the pressure” should read “a pressure”.
Regarding claim 1, line 8: “determine the flow” should read “determine a flow”.
Regarding claim 4: This claim contains grammatical errors which should be corrected (e.g. “is releasably connectable to the pressure”; however it is noted that “pressure module” lacks antecedent basis).
Regarding claim 7: “the raw gas flow measurement” should read “a raw gas flow measurement”.
Regarding claim 8: “the temperature” should read “a temperature”; “the ambient temperature” should read “an ambient temperature”; “the atmospheric pressure” should read “an atmospheric pressure”; and “the composition” should read “a composition”.
Regarding claim 9, line 1: “wherein at least one” should read “wherein the at least one”.
Regarding claim 10, lines 3-5: each instance of “the concentration” should read “a concentration”.
Regarding claim 17: “the build up of pressure” should read “a build up of pressure as build-up pressure data” or otherwise be corrected. Further “the shut-in pressure” should read “a shut-in pressure”.
Regarding claim 23: “with source connector” should read “with a source connector”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-6, 8, 11-13, 15, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: “the pressure module” lacks antecedent basis.
Regarding claim 4: “the flow module” and “pressure module” lack antecedent basis.
Regarding claim 5: “the flow module”, “pressure module”, and “the pressure flow channel” lack antecedent basis.
Regarding claim 6: “the flow module” lacks antecedent basis.
Regarding claim 8: It is unclear if “the pressure of the gas” is the same pressure measured by the pressure sensor of claim 1. If it isn’t the same, this should be clarified (e.g. “a pressure of gas in the gas property channel”, etc.).
Regarding claim 11: “the pressure module” lacks antecedent basis. Further, it is unclear if “a gas source” of claim 11 is the same element as “a gas source” in claim 1.
Regarding claim 12: “the pressure module” lacks antecedent basis.
Regarding claim 13: “the at least one” and “the modules” lack antecedent basis.
Regarding claim 15: “the pressure and flow modules” lacks antecedent basis. Further, it is unclear if “the sensors” of claim 15 corresponds to “the pressure sensor and the flow sensor”, other sensor(s), or a combination thereof.
Regarding claim 18: “the shut-in pressure” and “the pressure readings” lack antecedent basis. 
Regarding claim 22: the term “low” (low-pressure sensor) is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 11, 13, 15-16, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apple et al. (US 20110132592 A1).Regarding claim 1:Apple teaches (FIG. 7) a gas meter comprising:
a pressure section (510 / one or more sections of pipe within 510) having a sealable pressure channel configured to enable fluid connection with a gas source (“GW”) and a pressure sensor (504 / [0088]) configured to determine the pressure within the sealable pressure channel when sealed; and 
a flow section having: a flow channel (e.g. section between 530 and 540) to enable fluid communication between the gas source (“GW”) and the flow channel via the pressure module (510 / one or more sections of pipe within 510); and a flow sensor ([0101]-[0102]) configured to determine the flow within the flow channel
Regarding claim 2:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the gas meter comprises transmitter circuitry to send information to and receive information from a remote computer (e.g. [0046], [0113], [0115], [0120], etc.)
Regarding claim 3:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the gas meter is configured to change configuration based on a user input via a computer (e.g. [0046], [0113], [0115], [0120], etc.)
Regarding claim 4:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches (FIG. 7):
wherein the flow module (e.g. section between 530 and 540) releasably connectable to pressure module (510 / one or more sections of pipe within 510; or, in an alternative interpretation, 510 through 530)
     The examiner notes that the instant claim limitation is extremely broad and the two sections are inherently “releasably connectable”.
Regarding claim 5:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches (FIG. 7):
wherein, when the flow module (e.g. section between 530 and 540) is connected to the pressure module (510 / one or more sections of pipe within 510; or, in an alternative interpretation, 510 through 530), the flow channel is configured to connect to the pressure flow channel such that when the pressure channel is open, flow can flow from the gas source (“GW”) through the flow channel via the pressure channel
Regarding claim 6:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the flow module further comprises a gas property channel and at least one property sensor configured to determine one or more gas or environmental properties ([0154])
Regarding claim 11:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the gas meter comprises a pressure hose (e.g. 512, [0082]-[0083]; a flexible portion of pipe may be considered a pressure hose) configured to be releasably connectable to the pressure module (510 / one or more sections of pipe within 510) and to a gas source (“GW”)
Regarding claim 13:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the at least one of the modules comprises a power source for powering sensors ([0032], [0039], [0059], [0096]-[0097], [0118])
Regarding claim 15:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the gas meter further comprises an electrical connector to facilitate power transfer between the pressure and flow modules for powering the sensors (e.g. whatever transmits power between the power source and sensors as per [0032], [0039], [0059], [0096]-[0097], [0118])
Regarding claim 16:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches (FIG. 7):
wherein the pressure channel comprises a single inlet (512) and two outlets (542, 543)
Regarding claim 19:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the gas meter comprises an atmospheric pressure sensor ([0102])
Regarding claim 20:Apple teaches all the limitations of claim 19, as mentioned above.Apple also teaches:
wherein the gas meter is configured to correlate of intermittent vent flows with atmospheric pressure ([0102])
Regarding claim 21:Apple teaches all the limitations of claim 1, as mentioned above.Apple also teaches:
wherein the pressure sensor (FIG. 7 - 504) comprises a wireless antenna for transmitting data to a remote device (e.g. [0044]-[0046], [0113], [0115], [0120], etc.)
Regarding claim 23:Apple teaches (FIG. 7) a pressure module for a gas meter, the pressure module comprising:
a sealable pressure channel (510 / one or more sections of pipe within 510; or, in an alternative interpretation, 510 through 530 or 510 through 541) with source connector (512) configured to enable fluid connection with a gas source (“GW”); 
a pressure sensor (504) configured to determine the pressure within the sealable pressure channel when sealed; and 
a module connector (e.g. 513, 537, 541, or 540) configured to enable connection with a further gas module
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Matsuda et al. (JP 2011203075 A - all citations are to the attached English translation).Regarding claim 7:Apple teaches all the limitations of claim 6, as mentioned above.Apple also teaches:
wherein the at least one property sensor is configured to determine one or more properties of the gas and the environment ([0154]);Apple fails to teach:
wherein the gas meter is configured to provide a compensated gas flow measurement by adjusting the raw gas flow measurement based on the determined one or more properties of the gas and the environmentMatsuda teaches:
wherein the gas meter is configured to provide a compensated gas flow measurement by adjusting the raw gas flow measurement based on the determined (via 82) one or more properties of the gas and the environment (e.g. page 4, fourth paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compensate the gas flow measurement based on the gas properties, as taught by Matsuda, in the device of Apple to increase accuracy and/or to allow for accurate flow measurement even with changing gas composition.
Regarding claim 8:Apple and Matsuda teach all the limitations of claim 7, as mentioned above.As combined in the claim 7 rejection above, Apple and Matsuda teach:
wherein the one or more determined properties of the gas comprise one or more of: the temperature of the gas; the pressure of the gas; the ambient temperature; the atmospheric pressure; and the composition of the gas (Apple - [0154]; Matsuda - page 4, fourth paragraph)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Matsuda et al. (JP 2011203075 A - all citations are to the attached English translation) and further in view of Mangal et al. (US 20170219455 A1).Regarding claim 9:Apple and Matsuda teach all the limitations of claim 7, as mentioned above.Apple strongly suggests but fails to explicitly teach:
wherein at least one property sensor comprises one or more of: an IR spectrometer ([0042]); a temperature sensor; and a pressure sensorMangal teaches:
wherein at least one property sensor comprises an IR spectrometer ([0035], [0042]-[0043])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the IR spectrometer of Mangal in the device of Apple as it is an art-recognized equivalent sensor for the purposes of gas identification/analysis.
Regarding claim 10:Apple and Matsuda teach all the limitations of claim 7, as mentioned above.Apple strongly suggests but fails to explicitly teach:
wherein the at least one property sensor comprises an IR spectrometer configured to determine one or more of: the concentration of non-hydrocarbons within the gas; the concentration of methane in the gas; and the concentration of hydrocarbons within the gas ([0042])Mangal teaches:
wherein the at least one property sensor comprises an IR spectrometer configured to determine one or more of: the concentration of non-hydrocarbons within the gas; the concentration of methane in the gas; and the concentration of hydrocarbons within the gas ([0035], [0042]-[0043])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the IR spectrometer of Mangal in the device of Apple as it is an art-recognized equivalent sensor for the purposes of gas identification/analysis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Martin et al. (US 20110040501 A1).Regarding claim 12:Apple teaches all the limitations of claim 1, as mentioned above.Apple fails to teach:
wherein the gas meter comprises a burst disc connector configured to connect the pressure module to the gas source, the burst disc connector being configured to rupture at a predetermined pressureMartin teaches:
wherein the gas meter comprises a burst disc connector configured to connect the pressure module to the gas source, the burst disc connector being configured to rupture at a predetermined pressure ([0073])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the burst disc of Martin in the device of Apple to increase safety and/or to prevent damage to the equipment in the event of abnormally high pressure or pressure spikes.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Mcnulty et al. (US 20200064319 A1).Regarding claim 14:Apple teaches all the limitations of claim 13, as mentioned above.Apple fails to teach:
wherein the power source is at least one of: a battery and a renewable power sourceMcnulty teaches:
wherein the power source is at least one of: a battery and a renewable power source ([0028], [0059]-[0060])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a battery and/or a renewable power source, as taught by Mcnulty, in the device of Apple as it is an art-recognized equivalent for the purposes of powering the sensors. Additionally/alternatively, having backup battery allows for critical/safety elements to continue to function, even if the primary power source fails.
Regarding claim 16 (alternative / secondary rejection):Apple teaches all the limitations of claim 1, as mentioned above.In an alternative interpretation, Apple fails to teach:
wherein the pressure channel comprises a single inlet and two outletsMcnulty teaches (FIG. 1):
wherein the pressure channel comprises a single inlet (“input sample” at bottom left) and two outlets (101, 102)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the flow, as taught by Mcnulty, in the device of Apple as it is an art-recognized equivalent structure for sensing both gas flow rate and gas composition/concentration. One of ordinary skill in the art, based on Apple and Mcnulty, would recognize that the gas flow and gas composition/concentration may be measured in the same line or a portion of the gas flow may be split off for measurement of gas composition/concentration.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Gibbs et al. (US 8261819 B1).Regarding claim 17:Apple teaches all the limitations of claim 1, as mentioned above.Apple fails to teach:
wherein the pressure sensor is configured to record the build up of pressure and the gas meter is configured to provide an estimate of the shut-in pressure by extrapolating the build-up pressure dataGibbs teaches:
wherein the pressure sensor is configured to record the build up of pressure and the gas meter is configured to provide an estimate of the shut-in pressure by extrapolating the build-up pressure data (e.g. Col. 12, line 64 through Col. 14, line 4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use shut-in pressure, as taught by Gibbs, in the device of Apple to allow for calculation/estimation of well productivity and state.
Regarding claim 18:Apple teaches all the limitations of claim 1, as mentioned above.Apple fails to teach:
wherein the gas meter is configured to report the shut-in pressure when the pressure readings are within a predetermined consistencyGibbs teaches:
wherein the gas meter is configured to report the shut-in pressure when the pressure readings are within a predetermined consistency (e.g. Col. 12, line 64 through Col. 14, line 4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use shut-in pressure, as taught by Gibbs, in the device of Apple to allow for calculation/estimation of well productivity and state.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 20110132592 A1) in view of Caruso et al. (US 20160223436 A1).Regarding claim 22:Apple teaches all the limitations of claim 1, as mentioned above.Apple suggests but fails to explicitly teach:
wherein the flow channel comprises a low-pressure sensor ([0125]-[0126])Caruso teaches:
wherein the flow channel comprises a low-pressure sensor ([0037])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional pressure sensor of Caruso in the device of Apple to monitor for restricted/clogged flow passages or filters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856